Citation Nr: 1101082	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  08-33 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an increased disability rating in excess of 10 
percent for residuals of encephalitis, to include memory loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1956 to May 1962.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an November 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which continued a 10 percent disability rating for 
residuals of encephalitis, to include memory loss.  In September 
2010, the Board remanded the case for additional development.  
The Veteran filed a notice of disagreement with his rating and 
subsequently perfected an appeal.  

The Veteran was afforded a Video Conference Hearing before the 
undersigned Veterans Law Judge in July 2010.  A written 
transcript of this hearing was prepared and incorporated into the 
evidence of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

Throughout the pendency of this appeal, the Veteran's residuals 
of encephalitis, to include memory loss have been productive of 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events). 38 C.F.R. § 4.130 (2010).  
However, it has not been productive of occupational and social 
impairment with reduced reliability and productivity.




CONCLUSION OF LAW

The criteria for an increased disability rating of 30 percent, 
but no higher, for residuals of encephalitis, to include memory 
loss have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.2, 4.7, 4.10, 4.126, 4.130 Diagnostic Code 9300 (2010); 
Fenderson v. West, 12 Vet. App. 119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded. 

Here, the RO sent correspondence in May 2007 that informed the 
Veteran of what evidence was needed to establish the benefit 
sought, of what VA would do or had done, and of what evidence the 
Veteran should provide.  In addition, the letter informed the 
Veteran of how disability evaluations and effective dates are 
assigned.  The Board finds that any defect with regard to the 
timing or content of the notice to the Veteran is harmless 
because of the thorough and informative notices provided 
throughout the adjudication and because the Veteran had a 
meaningful opportunity to participate effectively in the 
processing of the claim with an adjudication of the claim by the 
RO subsequent to receipt of the required notice.  There has been 
no prejudice to the Veteran, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine); see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the Veteran. 

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  This duty 
includes assisting with the procurement of relevant records, 
including pertinent treatment records, and providing an 
examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

The VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits, such as obtaining 
medical records and providing the Veteran with a VA examination 
in October 2007 and October 2010.  The Veteran has not indicated 
that he has received additional treatment for his service-
connected encephalitis.  The Board thus concludes that there are 
no additional treatment records outstanding with respect to that 
claim.  Consequently, the duty to notify and assist has been 
satisfied as to the claim now being finally decided on appeal.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001). 

II.	Increased Rating

The Veteran and his representative contend, in substance, that 
the Veteran's encephalitis is more disabling than currently 
evaluated.  For historical purposes, it is noted that service 
connection was established for encephalitis by the RO in a March 
1964 rating decision, based in part on a review of the Veteran's 
service personnel records, which showed that he contracted and 
was treated for encephalitis in service; and, based on the review 
of a contemporaneous VA examination report which reflected that 
the Veteran was diagnosed with residuals of encephalitis 
characterized by loss of memory.   

Disability ratings are determined by the application of the VA's 
Schedule for Rating Disabilities. Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
2008); 38 C.F.R. § Part 4 (2010).  When rating a service-
connected disability, the entire history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where 
entitlement to compensation has already been established and an 
increase in the disability rating is at issue, the present level 
of disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  The Board will also consider entitlement to 
staged ratings to compensate for times since filing the claim 
when the disability may have been more severe than at other times 
during the course of the claim on appeal.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. § Part 4 (2010).  Where there is a 
question as to which of two ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

When VA grants a claim for an increased rating, it may assign an 
effective date up to one year before the date the claimant's 
application for increase was received, provided it is factually 
ascertainable that an increase in disability occurred within that 
timeframe.  38 U.S.C.A. § 5110(b)(2); Hart, 21 Vet. App. 505, 509 
(2007). Here, the relevant evidentiary window begins one year 
before the Veteran filed his claim for increased rating, and 
continues to the present time.

The Veteran's service-connected residuals of encephalitis, to 
include memory loss, is rated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8000 and 38 C.F.R. § 4.130, Diagnostic Code 9300.  
Encephalitis is rated under Diagnostic Code 8000.  Under this 
code, a 100 percent rating is to be assigned when active febrile 
disease is manifested.  Otherwise, the disability is rated on the 
basis of residuals of the disorder, with a minimum 10 percent 
rating.  Here, there is no indication from the medical evidence 
of record that the Veteran has active febrile disease. Therefore, 
the Veteran's encephalitis must be rated on the basis of any 
residuals.

The General Rating Formula for Mental Disorders, including 
Diagnostic Code 9300, at 38 C.F.R. § 4.130 provides the following 
ratings for psychiatric disabilities.  A 10 percent evaluation is 
provided for occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  A 30 
percent evaluation is provided for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events). 38 C.F.R. § 4.130 (2010). 

A 50 percent rating is warranted if it is productive of 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  Id.

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); inability to establish and maintain 
effective relationships. Id.

A 100 percent rating contemplates total occupational and social 
impairment, due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent ability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name. Id.

The psychiatric symptoms listed in the above rating criteria are 
not exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 
436 (2002).     

The record reflects that the Veteran has received periodic VA 
outpatient treatment since January 2006 for a decline in memory.  
Multiple VA treatment reports reflect that the Veteran's 
cognitive tests showed memory deficit.

January 2006 VA outpatient treatment records reflected that the 
Veteran fell down the stairs a few months prior.  The Veteran was 
unsure of  whether he passed out at the top or the bottom of the 
stairs, which resulted in a head laceration.  The doctor noted 
that the Veteran had anxiety and memory problems due to residuals 
of encephalitis.  

The Veteran was afforded a VA examination in October 2007.  The 
Veteran reported that he had memory deficits due encephalitis, 
which he was treated for in service.  The Veteran's wife reported 
that they had been married for 49 years, and as long as she had 
known the Veteran, he had problems with his short-term memory.  
Additionally, the Veteran also reported that he had long-term 
memory problems.  The Veteran was evaluated by a psychiatrist and 
placed on donepezil.  Furthermore, the examiner noted that the 
Veteran was afforded a CT scan in September 2007, which showed 
global atrophy with ventriculomegaly out of proportion for the 
Veteran's age.  

Upon examination, the Veteran was alert and oriented to person, 
place, time, and situation.  Additionally, the examiner noted 
that the Veteran had three for three word recognition, with zero 
out of three recall after five minutes of distraction.  The 
examiner diagnosed the Veteran with mild cognitive impairment.  
Additionally, the examiner concluded that it was as least as 
likely as not that the bout of encephalitis could have caused 
problems with the Veteran's short term memory and recall, which 
he demonstrated at the examination.  Furthermore, the examiner 
stated that it was plausible that the Veteran's condition may 
have been subsequently superimposed with an Alzheimer's type 
dementia, global dementia, or mixed dementia on top of the mild 
cognitive impairment caused by encephalitis.  The examiner 
concluded that it was at least as likely as not that the 
Veteran's bout of encephalitis caused problems with regard to 
mild cognitive impairment.  

The Veteran went for a neurological consult in January 2008.  
Subsequently, the doctor submitted a February 2008 addendum 
report.  The doctor noted that the Veteran demonstrated slow 
progressive worsening of memory difficulties he had exhibited 
since having encephalitis while in the military.  The Veteran's 
wife stated that his difficulties appeared to escalate in their 
rate of progression since one year ago, when he fell down a 
flight of stairs and hit his head; the Veteran vaguely recalls 
the incident.   The nature of the Veteran's memory issues 
included occasionally forgetting daily tasks, such as shaving and 
eating, requiring prompting by his wife.  Additionally, the 
Veteran also described increasingly forgetting what he was going 
into a room to get.  Furthermore, the Veteran stated he had 
several instances of forgetting familiar driving routes and 
tasks.  Moreover, he also reported mixing up who people were and 
forgetting people's names.  Consequently, the Veteran reported 
having an elaborate system of keeping lists and remembering 
things, which helped him for many years to function better and 
compensate for his deficits.  The Veteran stated that he 
continued to manage the family's finances, with only one instance 
of forgetting to pay a bill thus far.  The Veteran reported that 
he continued to drive with his wife riding as his "co-pilot."   
The examiner noted that a prior CT scan from September 2007, 
showed moderate to moderately severe cerebral atrophy.  

Upon examination, the examiner noted that the Veteran was 
pleasant and fully cooperative, and showed good motivation, 
effort, and attention on all tasks completed.  The Veterans 
spontaneous speech was coherent, linear, and goal-directed.  The 
examiner stated that the results of the evaluation supported the 
presence of severe memory learning impairment, characterized by 
deficient encoding, storage and retrieval processes.  The 
examiner noted that the Veteran demonstrated limited capacity in 
his retention of new information and poor discrimination in 
retrieval of the information.  Additionally, the examiner noted 
that the Veteran's functioning was most consistent with 
deterioration of a fairly localized area responsible for memory 
functioning, possibly related to remote injury such as infarct, 
encephalitis, and/or traumatic injury.  Furthermore, the examiner 
noted that the Veteran's deficits manifested more specifically to 
memory, rather than the additional global and frontal impairment 
seen in progressive dementia such as Alzheimer's or FTD.  
Moreover, the examiner stated that given the September 2007 
neuroimaging results, and the self-perceived decline in the 
Veteran's day-to-day memory functioning, it was a good idea to 
continue the pharmacological regimen that addressed the Veteran's 
neurocognitive symptoms.  

The Veteran was re-evaluated at a neuropsychological consult in 
September 2008.  The Veteran reported continued memory deficits, 
which had reportedly gotten slightly worse.  The Veteran's 
difficulties were again characterized by forgetting what he 
wanted to say, what he went into a room for, and familiar 
people's names.  Reportedly, the Veteran would forget he changed 
into clean clothes and would do so again.  Furthermore, it was 
noticed that the Veteran repeated himself more and asked the same 
questions.  Moreover, after he watched a television program, he 
would soon forget what he had just watched.  However, the Veteran 
still manages the family's finances, and denied any difficulties 
in that regard.  Additionally, the Veteran continued to work part 
time in the area of performing maintenance and repairs, and 
described that his boss was supportive and worked around the 
Veteran's memory impairments.  The Veteran denied difficulties in 
performing his job duties, other than forgetting a task he was 
supposed to complete, which was handled by receiving a reminder 
from his boss without incident.  Memory and learning tests 
performed on the Veteran showed that he delayed recall, 
retention, and delayed recognition were all impaired.     

After examining the Veteran, the examiner noted that the 
evaluation reflected mild depression.  Additionally, the current 
results reflected impaired memory functioning characterized by 
encoding, storage, and retrieval deficits.  However, all other 
domains of functioning were intact and relatively strong, and 
consistent with previous evaluations.  The examiner stated that 
the nature and pattern of deficits in the Veteran's performance 
was consistent with a static injury localized to the area 
representing memory functioning.  The examiner noted that a 
neurodegenerative dementia was not suggested at that time.  
Additionally, the examiner noted that mild depression may be 
accounting for a subjective decline in cognitive functioning that 
had been observed over the past 8 months by the Veteran and his 
wife.   

The Veteran had another psychological consult in August 2009.  
The doctor reviewed the Veteran's January and September 2008 
neurological consults.  Additionally, the doctor noted that the 
Veteran had a history of cognitive decline and unresolved 
bereavement.  The Veteran reported that he had been feeling a bit 
down, with low energy.  The Veteran stated that he worked part 
time for four hours per day.   Additionally, he reported that he 
was still experiencing problems with his short term memory.  
Furthermore, the Veteran reported adequate sleep and a good 
appetite.  The Veteran was casually dressed, groomed, pleasant, 
and had good eye contact.  Upon examination, the Veteran was 
again found to have a recall of zero for three.  The examiner 
noted that the Veteran's mood was mildly depressed.  The examiner 
diagnosed the Veteran with amnesia, cognitive disorder, and 
unresolved bereavement. 

The Veteran was afforded a Video Conference Hearing in July 2010.  
The Veteran stated that he would not be able to live on his own.  
Additionally, the Veteran stated that when someone tells him 
something, if he does not do the task right away, he will forget 
and have to be told three or four more times.  Furthermore, he 
stated that he has to write down tasks in order to remember to 
accomplish them all.  Moreover, the Veteran reported that he had 
not worked for a year.  Additionally, he stated that he sometimes 
forgets to eat.  The Veteran's representative stated in the past 
six months or so, the Veteran's doctor doubled the dose of his 
memory loss medication.  Furthermore, the Veteran stated that he 
had problems maintaining friends and did not have any 
relationships besides his wife.  Additionally, the Veteran stated 
that he did not spend much time interacting with people.  The 
Veteran also stated that he does not always sleep well at night 
and will nap frequently during the day.  Moreover, the Veteran 
stated that his condition made him fatigued and sleepy. 

Next, the Veteran's wife testified at the hearing as to the 
Veteran's memory loss condition.  The Veteran's wife stated that 
the Veteran could not remember to eat on a consistent basis, nor 
remember what he was going to do throughout the day.  She also 
stated that the Veteran had become irritable and angry.  
Additionally, she stated that the Veteran forgot to take his 
medication and lock the door, and had to consistently be reminded 
of them.  Furthermore, the Veteran's wife stated that the Veteran 
will forget where he is or where he is going.  Moreover, the 
Veteran's wife attended doctor appointments with the Veteran to 
help him answer the doctor's specific questions about his 
condition.  In her opinion, the Veteran's memory had gotten 
significantly worse.  Additionally, the Veteran's wife stated 
that she has seen the Veteran become more fatigued as time goes 
on.  

In the October 2010 VA opinion, the doctor diagnosed the Veteran 
with cognitive dysfunction secondary to encephalitis.  However, 
the doctor noted that the Veteran's depression was not secondary 
to encephalitis.  Additionally, the doctor noted that the 
Veteran's symptoms had an effect on his daily activities.  
Furthermore, the doctor reported that the Veteran's symptoms had 
a moderate effect on anything requiring memory, but was not a 
problem as long as he wrote things down.  The examiner concluded 
that it would require speculation to determine if the Veteran had 
occupational and social impairment with reduced reliability and 
productivity due to his symptoms.  While the VA doctor included 
an etiological opinion, this opinion was incomplete.  38 C.F.R. § 
4.20 (2010).  This is not an adequate opinion because the 
examiner did not give a clear opinion as to whether the Veteran's 
symptoms had any occupational or social impairment.  

The Board finds that the clinical evidence, and the lay 
statements and testimony provided by the Veteran and his spouse, 
indicate that the Veteran has been clinically found to suffer 
from memory loss, mild depression, and anxiety, as residuals of 
his encephalitis.   Additionally, the Veteran's VA outpatient 
treatment records and VA examination reports contain explicit 
findings of impaired memory functioning.  The Veteran's memory 
problems have not improved over time, consistently worsening at 
every medical evaluation.  

Throughout the Veteran's multiple cognitive evaluations, he was 
consistently found to have continued memory deficits.  The 
January 2006 VA outpatient treatment records noted that the 
Veteran had anxiety and memory problems due to residuals of 
encephalitis.  Additionally, the February 2008 VA treatment 
addendum report showed that the nature of the Veteran's memory 
issues included occasionally forgetting daily tasks, such as 
shaving and eating, requiring prompting by his wife.  
Furthermore, the Board considers it significant that the Veteran 
reported mixing up who people were and forgetting people's names.  
While the Veteran did forget tasks, he reported having an 
elaborate system of keeping lists and remembering things, which 
helped him for many years to function better and compensate for 
his deficits.  Moreover, the Veteran stated in the September 2008 
VA treatment report that his boss was supportive and worked 
around the Veteran's memory condition, enabling him to continuing 
working.  While the Veteran had periods where he would forget to 
perform tasks at work, he generally functioned satisfactorily and 
performed routine behaviors.  Additionally, the September 2008 VA 
doctor noted that the Veteran's mild depression may be accounting 
for subjective decline in his cognitive functioning.  However, 
the Veteran stated that his memory loss issues have not limited 
his ability to independently manage the family's financial 
affairs.  Lastly, it was noted that the Veteran was able to care 
for himself.

The above clinical findings and lay observations collectively 
demonstrate occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupation tasks due to various symptoms, as required 
for a 30 percent rating.  With respect to whether the Veteran's 
psychiatric symptoms have warranted more than a 30 percent 
disability rating, however, the preponderance of the evidence is 
against entering such a finding.  Throughout the pendency of this 
appeal, the Veteran's memory loss condition alone has not been 
shown to severely impair his ability to obtain or retain 
employment.  Nor has the Veteran been shown to have reduced 
reliability due to flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more than 
once a week, difficulty in understanding complex commands, 
impaired judgment, impaired abstract thinking, and disturbances 
of motivation and mood.  Upon examination, the Veteran was noted 
to have coherent speech.  Additionally, the record shows that the 
Veteran continues to engage in certain leisure activities with 
his wife and maintains a close relationships with her.  
Therefore, he does not show difficulty in establishing and 
maintaining effective social relationships. Accordingly, the 
Board finds that the overall level of symptomatology has not more 
nearly approximated the criteria for a 50 percent rating at any 
time during the relevant time period.
 
In sum, the Board finds that the evidence of record shows that 
the Veteran's symptoms have warranted a disability rating of 30 
percent, but no higher.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  All reasonable doubt has been resolved in favor of the 
Veteran in making this decision.  The preponderance of the 
evidence is for the assignment of a higher 30 percent rating for 
the Veteran's residuals of encephalitis, to include memory loss, 
for the entire appellate period.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



III.	Extraschedular 

The above determination is based on application of provisions of 
the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 
(2010).  However, the regulations also provide for exceptional 
cases involving compensation.  Ratings shall be based, as far as 
practicable, upon the average impairments of earning capacity 
with the additional proviso that VA shall from time to time 
readjust this schedule of ratings in accordance with experience.  
To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability.  
The governing norm in exceptional cases is a finding that the 
case presents such an exceptional or unusual disability picture 
with such related factors as marked interference with employment 
or frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2010).  The Board finds in this case that the 
regular schedular standards are not inadequate.

The Board acknowledges that the Veteran has reported his 
inability to work due to residuals of encephalitis, to include 
memory loss.  While the record reflects that the Veteran is not 
currently working, it was never noted that the Veteran was 
unemployed due to his memory loss condition.  Additionally, when 
the Veteran was employed, his employer knew about his memory 
condition, and worked with him by reminding him of his duties in 
order for the Veteran to be successful at his job.  Therefore, 
the Veteran's memory loss condition was not totally disabling.  
Nor has the Veteran's memory condition been shown to warrant 
frequent, or, indeed, any periods of hospitalization throughout 
the relevant appeals period, or to otherwise render impractical 
the application of the regular schedular standards.  In light of 
the above, the Board finds that remand for referral for 
consideration of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an increased disability rating of 30 percent for 
residuals of encephalitis, to include memory loss is granted. 


____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


